based on a summary judgment granted in favor of some of the defendants,
                 we conclude that these arguments lack merit. See NRCP 41(e) (providing
                 that when an appeal is taken, and the judgment is reversed on appeal and
                 remanded for a new trial, the district court must dismiss the action if not
                 brought to trial within 3 years); see also Monroe ix Columbia Sunrise
                 Hosp. & Med. Ctr., 123 Nev. 96, 99-101, 158 P.3d 1008, 1010-11 (2007)
                 (stating that NRCP 41(e) dismissal is mandatory and a summary
                 judgment qualifies as bringing a case to trial only if the summary
                 judgment ruling resolved the entire action as to the parties to the motion,
                 and the plaintiff must continue to advance any unresolved claims to avoid
                 the five-year rule); Morgan u. Las Vegas Sands, Inc., 118 Nev. 315, 320, 43
                 P.3d 1036, 1039 (2002) (recognizing that an action in the court-annexed
                 arbitration program could not have proceeded to trial until arbitration
                 concluded, but rejecting the argument that the time to bring a case to trial
                 was tolled as a result); Allyn u. McDonald, 117 Nev. 907, 912, 34 P.3d 584,
                 587 (2001) ("Except in very limited circumstances, we uphold NRCP 41(e)
                 dismissals without regard to the plaintiffs reasons for allowing the
                 mandatory period to lapse."); Great W. Land & Cattle Corp u. Sixth
                 Judicial Dist. Court, 86 Nev. 282, 285, 467 P.2d 1019, 1021 (1970) ("Rule
                 41, as written and construed, does not contemplate an examination of the
                 equities. Any other construction would destroy the mandatory 5-year
                 dismissal rule and make the determination a matter of trial court
                 discretion."). We therefore affirm the district court's dismissal of
                 appellant's action.
                             Appellant also challenges the district court's award of attorney
                 fees and costs to respondents Lance and Kelly McDade and the handling of
                 respondent Quality Grading & Paving, Inc.'s claims against appellant,

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                  which were initially filed in Henderson Justice Court. Having reviewed
                  appellant's arguments and the record on appeal, we conclude that the
                  district court did not abuse its discretion in awarding attorney fees and
                  costs to the McDades.    See Gunderson v. DS. Horton, Inc., 130 Nev. ,
                     , 319 P.3d 606, 615 (2014) (stating that this court generally reviews the
                  district court's decision regarding attorney fees for an abuse of discretion).
                  And while appellant argues that Quality Grading did not file a proper
                  counterclaim against him in the district court, the record shows that the
                  Henderson Justice Court action was transferred to the district court and
                  was consolidated with appellant's action. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                                                              J.




                  cc: Hon. James Crockett, District Judge
                       Jeffrey Charles
                       Shawn L. Morris, Ltd.
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    .°